Citation Nr: 0421693	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  99-00 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis in the 
legs due to shrapnel wounds.  

2.  Entitlement to service connection for low back pain with 
spinal stenosis at L3-5, degenerative disc changes, and facet 
joint osteoarthritis.  

3.  Entitlement to service connection for C6 fracture with 
quadriplegia as secondary to service-connected coronary 
artery disease and arteriosclerosis, status post coronary 
artery bypass graft.

4.  Entitlement to a disability rating greater than 30 
percent for arteriosclerotic heart disease with hypertension 
and arteriosclerosis prior to January 16, 1997.  

5.  Entitlement to a disability rating greater than 30 
percent for coronary artery disease with arteriosclerosis, 
status post coronary artery bypass graft, as of March 1, 
1998.  

6.  Entitlement to a disability rating greater than 10 
percent for hypertension as of January 12, 1998.  
7.  Entitlement to special monthly compensation by reason of 
need for regular aid and attendance or by reason of being 
permanently housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1944 to November 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998, February 2000, and March 
2003 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

In this November 1998 substantive appeal, the veteran 
requested both a personal hearing at the RO and a Travel 
Board hearing.  Correspondence in the claims folder indicates 
that he was unable to report for the RO hearing scheduled in 
April 1999.  He did not request that the hearing be 
rescheduled.  In addition, in July 2000, the veteran withdrew 
his request for the Travel Board hearing.  

The Board notes that the veteran's February 2000 notice of 
disagreement with the February 2000 rating decision included 
the issue of arthritis and numbness and loss of feeling in 
the legs due to coronary artery bypass graft surgery.  His 
April 2000 substantive appeal specifically withdrew that 
issue from the appeal.  In addition, the February 2000 notice 
of disagreement withdrew the claims for service connection 
for cold injury to the legs, hips, and elbows and the claim 
for service connection for stones in the prostate urethra, 
claimed as problems of the prostate, kidneys, and bladder.  
Therefore, the issues remaining on appeal are as stated 
above.  

In July 2004, the veteran's representative submitted a motion 
for advancement of the appeal on the Board's docket.  See 
38 C.F.R. § 20.900(c) (2003).  The Board granted this motion 
later in July 2004.  

The issues of increased disability ratings for hypertension 
as of January 12, 1998 and for coronary artery disease with 
arteriosclerosis as of March 1, 1998, and entitlement to 
special monthly compensation are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of shrapnel wounds to the legs in 
service; there is no evidence of arthritis of the legs in 
service or within one year after service, and no competent 
evidence of a nexus between any current arthritis of the legs 
and the veteran's period of active service.    

3.  There is no evidence of a chronic low back disorder in 
service or within one year after service, and no competent 
evidence of a nexus between the veteran's current low back 
disorder and his period of active duty service.  

4.  There is no competent evidence of a nexus between the 
fall resulting in the veteran's C6 fracture with quadriplegia 
and his service-connected coronary artery disease and 
arteriosclerosis, status post coronary artery bypass graft.

5.  Arteriosclerotic heart disease with hypertension and 
arteriosclerosis prior to January 16, 1997 is manifested by 
complaints of exertional dyspnea, some chest pain, and 
persistent elevated blood pressure with poor control; there 
is no evidence of acute coronary occlusion or thrombosis, and 
no evidence that more than light manual labor was not 
feasible or that the veteran had any medical restriction on 
his activities related to his service-connected cardiac 
disability.


CONCLUSIONS OF LAW

1.  Service connection for arthritis in the legs due to 
shrapnel wounds is not established.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).    

2.  Service connection for low back pain with spinal stenosis 
at L3-5, degenerative disc changes, and facet joint 
osteoarthritis, is not established.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  

3.  Service connection for C6 fracture with quadriplegia as 
secondary to service-connected coronary artery disease and 
arteriosclerosis, status post coronary artery bypass graft, 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.310 (2003).  

4.  The criteria for a disability rating greater than 30 
percent for arteriosclerotic heart disease with hypertension 
and arteriosclerosis, status post coronary artery bypass 
graft, prior to January 16, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21 (2003); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
Specifically, in a September 2002 letter, the RO advised the 
veteran of the evidence needed to substantiate his claim for 
secondary service connection for C6 fracture with 
quadriplegia, claimed as residuals of a fall.  In addition, 
the RO's April 2003 letter addressed each of the issues on 
appeal that are discussed in this decision, explaining what 
evidence VA was obligated to obtain and what types of 
evidence and information the veteran had to provide.  It also 
included advice as to the evidence needed to substantiate the 
claims.  Also, the RO's supplemental statement of the case 
dated in April 2003 and the statement of the case issued in 
March 2004 include the text of the regulation that implements 
the notice and assistance provisions of the VCAA.  
Accordingly, the Board finds that the RO has provided the 
veteran with all notice required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO adjudicated the veteran's May 1997 claim for an increased 
rating for his service-connected cardiac disability in July 
1997 and April 1998, years before the enactment of the VCAA, 
such that providing notice of VCAA requirements prior to the 
initial determination was impossible.  Similarly, the RO 
adjudicated the claims for service connection for a low back 
disorder and arthritis in the legs in February 2000, well 
before the enactment of the VCAA.  In any event, as the Board 
has already determined that the veteran has received all 
required VCAA notice, as well as all required assistance, as 
discussed below, any failure to follow Pelegrini in this case 
results in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, No. 353 F.3d 
1369 (Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); Stegall v. West, 
11 Vet. App. 268 (1998) (where a veteran has not been harmed 
by an error in a Board determination, the error is not 
prejudicial); 38 U.S.C.A. § 7261(b) ("Court shall take due 
account of the rule of prejudicial error"); 38 C.F.R. § 
20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

The Board emphasizes that the RO provided the veteran VCAA 
notice on his claim for secondary service connection for C6 
fracture with quadriplegia in September 2002, before the 
March 2003 rating decision, such that there is no conflict 
with Pelegrini.  Although the April 2002 VCAA letter 
supplemented the original letter, there is no indication that 
the veteran has been prejudiced in this claim.  Bernard, 
4 Vet. App. at 392-94.  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, slip op. at 11.  In 
this case, although the April 2003 VCAA notice letter to the 
veteran does not specifically contain this request, the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
letter specifically identified certain evidence that the RO 
would secure.  It also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
In addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard, 
supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the claims folder 
contains service medical records, VA medical records, and 
reports of relevant medical examinations and opinions.  
38 U.S.C.A. § 5103A.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  In addition, the RO has secured private medical 
records as authorized by the veteran.  The veteran also 
directly submitted private medical records to the RO, as well 
as statements from his employer, lay statements, and personal 
written statements.  There is no indication from review of 
the claims folder, or allegation from the veteran, that 
additional relevant evidence remains outstanding.  Therefore, 
the Board finds that the duty to assist has been satisfied.    


Analysis

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).     

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

1.  Arthritis in the Legs Due to Shrapnel Wounds

Initially, the Board observes that it is unclear whether 
there is current medical evidence of arthritis in the legs.  
Service connection requires the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Records of a private 
hospitalization in April 1983 relate a history of 
hospitalization in 1980 for arthritis, to include in the 
legs.  A November 1996 private medical record indicates that 
X-rays showed minimal early arthritic changes in the hips.  
To the extent arthritis is shown, the Board emphasizes that 
it is not demonstrated within one year after the veteran's 
separation from service, such that the presumption of in-
service incurrence is not for application.  38 C.F.R. 
§ 3.307(a)(3).    

Assuming, without deciding, that the veteran has current 
disability as alleged, the Board finds that service 
connection for that disability is not in order.  The veteran 
asserts that he has arthritis in his legs due to shrapnel 
wounds he received in service.  As he points out, his DD Form 
214 states that he received a wound to the right leg in 
February 1945.  However, service medical records do not 
reflect the incurrence of or treatment for shrapnel wounds to 
the legs.  Records associated with an unrelated 
hospitalization in January 1947 do state that the veteran had 
suffered a bayonet wound to the right thigh.  However, the 
balance of the service medical records, to include his 1964 
separation examination and associated report of medical 
history, are negative for any finding or complaint of 
residual of that wound.  In addition, the Board finds no 
medical evidence of symptomatology associated with the wound 
after service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.      

The Board observes that, in a May 2000 statement, the veteran 
relates that retained shrapnel has been seen on X-rays of his 
right leg, as stated by two private medical providers.  
However, the medical evidence of record, to include records 
from these providers, does not support his statement.  
Although November 1996 private medical record states that the 
veteran was unable to undergo magnetic resonance imaging due 
to metal in his leg, the record does not identify the metal 
as shrapnel.   In addition, as indicated above, there is no 
evidence in service medical records suggesting any shrapnel 
wound to the legs was incurred in service.  In addition, 
private medical evidence refers to a history of fractured 
left femur, but there is no evidence of such injury in 
service.   
 
Moreover, the Board finds that there is no competent evidence 
of a nexus between the alleged current disability and the 
veteran's period of service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Simply put, there is no medical evidence or opinion that 
establishes any relationship between whatever arthritis of 
the legs the veteran may have and his period of active 
service.  The veteran's personal opinion as to whether he has 
arthritis and the etiology of that disorder is not competent 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Therefore, the Board concludes that the preponderance of the 
evidence is against service connection for arthritis in the 
legs due to shrapnel wounds.  38 U.S.C.A. § 5107(b).   

2.  Low Back Pain with Spinal Stenosis at L3-5, Degenerative 
Disc Changes, and Facet Joint Osteoarthritis

Current medical evidence shows that the veteran does have a 
low back disorder for which he has undergone surgery.  
However, service medical records are negative for evidence of 
any chronic low back problem.  A record dated in June 1956 
reflected the veteran's complaints of kidney trouble 
manifested by low back pain.  Notes dated in February 1962 
indicated that the veteran had had low back pain for three 
days, with a history of similar back trouble.  It was noted 
that he injured it this time, getting out of something.  The 
impression was ilio-sacral strain on the left.  These 
instances of low back pain are shown to have been isolated, 
acute and transitory events.  The September 1964 report of 
retirement examination is negative for any abnormality of the 
spine.  The associated report of medical history discloses no 
history of back problems.  Similarly, the report of Medical 
Board Proceedings dated in October 1964 does not include any 
low back disorder or complaint among the numerous physical 
problems found.      

According to his April 2000 substantive appeal, the veteran 
alleges that he suffered back injuries in service when he 
fell from a ladder.  However, review of service medical 
records fails to reveal any instance of back injury matching 
the veteran's description.  It is acknowledges that the 
veteran was evaluated in 1963 for syncopal episodes.  The 
first episode occurred when he was onboard a ship and 
climbing out of the hold.  It was specifically noted that he 
fell on a pile of canvas and did not injure himself.  
Subsequent falls did not involve any injury to the low back.  

The Board also notes that there is no evidence of continuous 
symptoms of a low back disorder following service.  The 
veteran was discharged from service in November 1964.  
However, there is no post-service evidence of any low back 
disorder for many years.  Specifically, a July 1979 statement 
from L. Durham, Jr., M.D., relates that he was treating the 
veteran for disorders including "recently discovered 
degenerative L-S arthritis."  Accordingly, the Board cannot 
award service connection for chronic disorder in service or 
for disorder first seen in service with continuity of 
symptoms after service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494-97.

The Board also notes that there is no evidence of arthritis 
of the lumbosacral spine within one year after the veteran's 
separation from service.  Therefore, the presumption of in-
service incurrence is not applicable.  38 C.F.R. § 
3.307(a)(3).  

Moreover, the Board finds no competent evidence of a nexus 
between the veteran's current low back disorder and his 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt, 
202 F.3d at 1375.  That is, there is simply no competent 
evidence suggesting a relationship between the back disorder 
and service or any incident therein.  In fact, the evidence 
suggests a post-service etiology for the veteran's low back 
disorder.  Private medical records show that the veteran was 
hospitalized in May 1979 for acute lumbosacral strain.  He 
reported at that time that he had slipped in the bathtub.  In 
addition, about 15 years earlier, he had back problems from 
lifting some heavy objects at work.  He denied any other back 
problems until the current admission.  The veteran did not 
relate any history of back injury in service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the veteran's low 
back disorder.  38 U.S.C.A. § 5107(b).  



3.  C6 Fracture with Quadriplegia

The veteran argues that he suffered a cardiac event or 
cardiac symptoms in March 2002, which caused him to fall, 
resulting in numerous injuries, specifically C6 fracture with 
quadriplegia.  He asserts that the fall was caused by his 
service-connected cardiac disability, such that the injuries 
from the fall should be service connected as well pursuant to 
38 C.F.R. § 3.310(a).  The Board finds that the preponderance 
of the evidence is against secondary service connection in 
this case.    

Private medical records of the veteran's immediate post-
injury treatment indicate that he fell backwards from a boat 
while unloading it, striking his neck or upper back on the 
dock.  The records are negative for any report or indication 
of precipitating factor for the fall.  

The RO secured the January 2004 VA cardiology examination to 
determine whether there is any relationship between the 
veteran's March 2002 fall and resulting injuries and his 
service-connected cardiac disability.  The examiner reviewed 
the claims folder for the examination.  The veteran related 
that he had a loss of consciousness and chest pain, which 
caused him to fall off the boat.  The examiner stated that 
records from the paramedics and the emergency room all states 
there was no loss of consciousness.  Emergency room records 
showed no mention of chest pain.  The veteran described pain 
only in the right shoulder to emergency room personnel.  It 
was noted that the veteran had a history of right shoulder 
surgery.  The examiner also related that subsequent 
electrocardiograms (EKGs) showed no acute cardiac findings.  
She concluded that there was no objective evidence of record 
that the veteran experienced chest pain or loss of 
consciousness at the time of or leading up to his fall.   
There is no contrary medical opinion of record.  

The Board acknowledges that the veteran is competent to 
describe the symptoms he experienced prior to the fall.  
However, as a layperson, he is not competent to offer an 
opinion as to the etiology of those symptoms, specifically 
whether they are attributable to his service-connected 
cardiac disability.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  In this case, there is no competent 
medical evidence that establishes a relationship between the 
cause of the veteran's fall and his service-connected cardiac 
disability.  Boyer, 210 F.3d at 1353; Velez v. West, 
11 Vet. App. 148, 158 (1998).  Therefore, the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b).   


Increased Rating Claim

Procedural History

The RO granted service connection for arteriosclerotic heart 
disease with hypertension and arteriosclerosis in a March 
1965 rating decision.  It assigned an initial disability 
rating of 30 percent under Diagnostic Code (Code) 7005, 
arteriosclerotic heart disease.  38 C.F.R. § 4.104 (1997).  
It rated the disability, which includes coronary artery 
disease, hypertension, and arteriosclerosis, as a single 
entity.  See 38 C.F.R. § 4.100 (1997) (elevation or 
depression of the systolic or diastolic pressure is usually a 
manifestation of disease, rather than a clinical entity).  
The RO continued that rating in several subsequent rating 
actions.  

In May 1997, the veteran filed a claim for an increased 
rating.  With his claim, he submitted private medical records 
indicating that he underwent coronary artery bypass graft 
surgery in January 1997.   

In a July 1997 rating decision, the RO recharacterized the 
disability as coronary artery disease with hypertension and 
arteriosclerosis, status post coronary artery bypass graft, 
and awarded a 100 percent rating effective January 16, 1997, 
the date of the veteran's admission for surgery, under Code 
7005 and Code 7017, coronary artery bypass.  38 C.F.R. § 
4.104 (1997).  Code 7017 provides for a 100 percent rating 
for one year following coronary artery bypass surgery, in 
addition to any period of temporary total disability for 
convalescence.  See 38 C.F.R. § 4.30.  It then assigned a 30 
percent rating effective March 1, 1998, subject to findings 
from a future examination to be scheduled in accordance with 
the expiration of the 
100 percent rating.     

Following a March 1998 VA cardiology examination, the RO 
issued a rating decision in April 1998 in which it confirmed 
the 30 percent disability rating effective March 1, 1998.    

In April 2003 and November 2003 rating decisions, the RO 
established a separate 10 percent disability rating for 
hypertension under Code 7101, effective January 12, 1998.  
See 62 Fed. Reg. 65,207 (Dec. 11, 1997) (codified at 38 
C.F.R. pt. 4) (amending the criteria for rating 
cardiovascular disorders and removing the provisions of 
38 C.F.R. § 4.100, effective January 12, 1998).  It continued 
the 
30 percent rating for coronary artery disease with 
arteriosclerosis, status post coronary artery bypass graft.  

Thus, the veteran received the maximum schedular rating (100 
percent) for his coronary artery disease with hypertension 
and arteriosclerosis status post coronary artery bypass graft 
from January 16, 1997 up to March 1, 1998.  However, the 
veteran may be entitled to (1) a disability rating greater 
than 30 percent for arteriosclerotic heart disease with 
hypertension and arteriosclerosis prior to January 16, 1997 
as far back as May 1996, based on his May 1997 claim.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (an 
increase in disability compensation may be granted from the 
earliest date on which it is factually ascertainable that an 
increase in disability occurred if the claim for an increase 
is received within one year from that date).  In addition, 
the veteran may be entitled to (2) an increased disability 
rating for coronary artery disease with arteriosclerosis 
status post coronary artery bypass graft as of March 1, 1998.  
Finally, he may be entitled to 
(3) an increased disability rating for hypertension from 
January 12, 1998.  Each of these three issues is currently on 
appeal.  As discussed in detail below, the Board finds that a 
remand is required to address the latter two issues.  
Therefore, the only issue currently under consideration is 
entitlement to a disability rating greater than 30 percent 
for arteriosclerotic heart disease with hypertension and 
arteriosclerosis before January 16, 1997.  Thus, the version 
of the cardiovascular rating criteria in effect prior to 
January 12, 1998 is the sole regulation for application.   



Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Prior to January 16, 1997, the veteran's disability was rated 
as 30 percent disabling under Code 7005, arteriosclerotic 
heart disease.  38 C.F.R. § 4.104 (1997).  Under Code 7005, a 
30 percent rating is assigned following typical coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attack and ordinary manual labor is feasible.  A 60 
percent rating is warranted following typical history of 
acute coronary occlusion or thrombosis, or with history of 
substantiated repeated anginal attacks, and more than light 
manual labor is not feasible.  A 100 percent rating is in 
order during and for six months following acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc., as well as after six months, with chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or more than sedentary employment is precluded.   

Records from D. McRay, M.D., reflect regular treatment for 
the veteran's hypertension and other complaints.  Notes dated 
in February 1996 indicate that the veteran worked as a 
firefighter.  In April 1996, he complained of increasing 
exertional dyspnea for the previous several months and some 
epigastric discomfort.  The veteran had a cardiology 
consultation in May 1996, during which he described episodes 
of epigastric discomfort for the past few months: gradual 
onset, vague deep hurting in nature, moderate in severity and 
lasting a few minutes, and generally occurring with physical 
activity.  He had a known history of hypertension.  The 
veteran related that he worked as a dispatcher.  Examination 
was negative for report of paroxysmal nocturnal dyspnea, 
orthopnea, or edema.  There were no palpitations or syncope.  
Pulses were normal.  It was noted that a stress test was 
positive and indicative of a fairly low cardiac workload.  
The diagnosis was arteriosclerotic heart disease with stable 
exertional angina and positive stress test at low heart rate.  
The cardiologist recommended cardiac catheterization.  

Regular progress notes from Dr. McRay dated in May 1996 
related that the veteran declined cardiac catheterization.  
He related that he had some improvement in dyspnea with 
nitroglycerin, but continued episodic chest discomfort.  When 
he returned in August 1996, the veteran had no chest pain or 
significant exertional dyspnea, and generally felt well.  
Notes dated in September 1996 indicated that he denied chest 
pain or shortness of breath, but continued to have problems 
with persistent elevated blood pressure.  The veteran 
presented in mid January 1997.  He denied chest pain, but had 
occasional exertional dyspnea.  Examination at that time 
revealed irregular heart rate and rhythm, and stable faint 
systolic murmur.  The next day, the veteran called Dr. McRay 
from work, stating that he had had chest pain all morning.  
He advised the veteran to go to the emergency room.  

Records from the veteran's January 16, 1997 admission to 
Methodist Medical Center reflect a history of increasing 
exertional chest pain for several months, abnormal stress 
test, and some atrial or ventricular ectopic arrhythmias.  
The veteran worked as a dispatcher for the fire department.  
Cardiac catheterization performed during the admission 
revealed multivessel coronary artery disease, which prompted 
coronary artery bypass graft surgery.  


The Board finds that this evidence fails to demonstrate an 
overall disability picture that more closely approximates the 
criteria for a 60 percent rating for arteriosclerotic heart 
disease with hypertension and arteriosclerosis prior to 
January 16, 1997.  38 C.F.R. § 4.7.  Specifically, the 
evidence does not reflect acute coronary occlusion or 
thrombosis.  Although the veteran was diagnosed as having 
stable exertional angina, the evidence does not suggest that 
more than light manual labor was not feasible.  Throughout 
the time prior to January 16, 1997, the veteran was employed 
as a firefighter or as a fire department dispatcher.  There 
is no indication of any medical restriction on his activities 
related to his service-connected cardiac disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for arteriosclerotic heart disease with hypertension 
and arteriosclerosis prior to January 16, 1997.  38 C.F.R. § 
4.3.     


ORDER

Service connection for arthritis in the legs due to shrapnel 
wounds is denied.  

Service connection for low back pain with spinal stenosis at 
L3-5, degenerative disc changes, and facet joint 
osteoarthritis is denied.  

Service connection for C6 fracture with quadriplegia as 
secondary to service-connected coronary artery disease and 
arteriosclerosis, status post coronary artery bypass graft, 
is denied.

A disability rating greater than 30 percent for 
arteriosclerotic heart disease with hypertension and 
arteriosclerosis prior to January 16, 1997, is denied. 




REMAND

The veteran seeks increased disability ratings for 
hypertension as of January 12, 1998, and for coronary artery 
disease with arteriosclerosis status post coronary artery 
bypass graft as of March 1, 1998.  In January 2004, the 
veteran was afforded a VA cardiology examination.  Review of 
the examination report reveals findings relevant to these 
issues.  However, the RO did not readjudicate the claims upon 
receipt of the examination report or furnish the veteran and 
his representative a supplemental statement of the case, as 
is required by VA regulation.  See 38 C.F.R. § 19.31(b)(1).  
Therefore, the Board remands these issues to the RO for 
compliance with VA regulation and due process of law.   

Consideration of the claim for special monthly compensation 
must be deferred pending completion of the requested action 
concerning the increased rating claims.  See Smith v. Gober, 
236 F.3d 1370 (Fed. Cir. 2001) (intimately connected claims 
should not be subject to piecemeal decision-making); accord 
Parker v. Brown, 
7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992). 

The Board emphasizes that the veteran's appeal has been 
advanced on the docket.  The RO must accomplish the 
instructed action as expeditiously as possible.   

Accordingly, the case is REMANDED for the following action:

The RO must readjudicate the issues of 
increased disability ratings for 
hypertension and coronary artery disease 
with arteriosclerosis as of January 12, 
1998, to include consideration of 
findings from the January 2004 VA 
cardiology examination.  It must also 
then readjudicate the issue of 
entitlement to special monthly 
compensation by reason of need for 
regular aid and attendance or by reason 
of being permanently housebound.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  This appeal has been advanced 
on the Board's docket.  The RO should 
complete the necessary actions as 
expeditiously as possible.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



